Citation Nr: 0000071	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound to the left thigh with loss of muscle tissue, 
Muscle Groups XIV and XV, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, residuals of gunshot wound, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for anesthesia, left 
saphenous nerve, residuals of gunshot wound, currently rated 
as 10 percent disabling. 

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pes planus.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for allergies.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability.  

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1967 to July 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 1996, the veteran raised the issue of entitlement 
to service connection for arthritis of the neck, back, right 
shoulder, hips, hands, elbows, wrists, and fingers.  The 
Board refers this issue to the RO for appropriate action.  


REMAND

With respect to the veteran's well-grounded claims for 
increased ratings, the VA's duty to assist includes the 
conduct of VA examination where the record does not 
adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 
(1991).

In this case, the veteran asserts that his service-connected 
residuals of gunshot wounds to the left thigh, left saphenous 
nerve, and left knee have increased in severity.  In August 
1995, the veteran was afforded a VA examination in order to 
ascertain his current disability levels.  A review of this 
examination reveals that it is inadequate for rating 
purposes.  The veteran's left thigh disability is rated based 
on limitation of function of the hip and knee yet there was 
no evaluation of any hip disability.  The veteran's left 
saphenous nerve disability is rated based on 
paralysis/incomplete paralysis of the anterior crural nerve.  
The examiner noted that the veteran had an area of numbness 
down the medial aspect of the left leg secondary to an 
anterior crural nerve injury, but the diagnosis was 
"paralysis of anterior crural nerve, left lower leg 
(sensory)."  It is unclear if the veteran's impairment is 
wholly sensory due to the ambiguous diagnosis (the reference 
to paralysis) and what paralysis, if any, the veteran 
demonstrates.  With regard to the left knee, the veteran 
apparently demonstrated full range of motion, but there were 
no findings regarding subluxation and/or instability.  As 
pointed out by the veteran's representative, the veteran may 
be entitled to separate ratings for arthritis and 
instability.  In this regard, the Board would point out that, 
in a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998). 

Also, as pointed out by the veteran's representative, the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) may be 
applicable.  The Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
veteran's disability ratings for his left thigh and left knee 
disabilities may be rated based on limitation of motion.  
While the most recent examination did not reveal limitation 
of motion of the left knee, the veteran asserts that his 
disability has worsened in severit.  Thus, it is unclear if 
he currently has limitation of motion.  Also, as noted, there 
was no left thigh/hip evaluation in this regard.  

Finally, the Board notes that the rating criteria for muscle 
injuries were revised, effective July 3, 1997, during the 
pendency of the veteran's appeal.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this regard, the Board notes that 
recently, in the case of Rhodan v. West, 12 Vet. App. 55 
(1998), the Court essentially held that in view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply the effective date 
of revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to the 
effective date of revised regulations, the VA could not apply 
the revised rating schedule to a claim.

In light of the foregoing, the veteran should be afforded VA 
orthopedic and neurological examinations in order to 
ascertain the current level of severity of his residual 
gunshot wound injuries in light of DeLuca, VAOPGCPREC 9-98 
and 23-97, the old and revised rating criteria for muscle 
injuries, Karnas, Rhodan, and all current VA medical records.  

With regard to the three issues involving consideration on 
the basis of new and material evidence, all three issues were 
considered under a more restrictive standard than is 
currently in effect.  Thus, these issues must be reconsidered 
by the RO under the less restrictive standard, as set forth 
below.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record for the pes planus issue was 
February 1981, for the allergy issue was January 1989, and 
for the right knee issue was November 1992.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  In order for evidence to be considered new, 
it must not have previously been of record at the time of the 
last final decision and it must be more than merely 
cumulative of evidence that was previously of record at the 
time of the last final decision.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  This standard for "material evidence" as 
outlined in Colvin has been specifically overruled by the 
U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  In sum, the United 
States Court of Appeals for the Federal Circuit stated that 
the test created by the Court in Colvin was more restrictive 
than required by 38 C.F.R. § 3.156(a).  Thus, the 
requirements for materiality as outlined in the pertinent 
regulation must be applied rather than the more restrictive 
standard set forth in Colvin.  Thus, in order for the newly 
submitted evidence to be material, it must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim."   

In this case, the RO considered the veteran's claims to 
reopen under the more restrictive Colvin test.  As such, the 
Board must remand this case for the RO to consider the 
veteran's claims to reopen under the directives of Hodge with 
regard to the definition of "new and material" evidence as 
set forth in 38 C.F.R. § 3.156(a) (1999).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claims, the RO must then determine whether, based upon all 
the evidence and presuming its credibility, each of the 
reopened claims is well grounded, pursuant to 38 U.S.C.A. 
§ 5107(a); and, if so, the RO should evaluate the merits of 
the claim after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Finally, the Board notes that the RO should reconsider the 
claim for a total disability rating for compensation based on 
individual unemployability, due to service-connected 
disability, after the aforementioned issues have been 
considered and in light of all of the medical evidence of 
record.

The Board emphasizes that the law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:


1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Winston-Salem VA 
facility, and any other source identified 
by the veteran.  If any of the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of the veteran's left thigh, left 
saphenous nerve, and left knee 
disabilities.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to, and be reviewed by, the 
examiner(s).  The examiner(s) should 
conduct all indicated x-rays and 
laboratory tests.  The orthopedic 
examiner should indicate if the veteran's 
service-connected left knee disability is 
manifested by recurrent subluxation, 
lateral instability, and/or limitation of 
motion.  The orthopedic examiner should 
also be asked to determine whether the 
left thigh/hip and left knee exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left 
thigh/hip and knee are used repeatedly.  
This should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
neurological examiner should indicate if 
the veteran has impairment of the left 
saphenous nerve, and, if so, if it is 
wholly sensory or if it results in 
functional impairment to include 
paralysis or incomplete paralysis.  If 
there is incomplete paralysis, the 
examiner should indicate the level of 
severity thereof.  Both examiners should 
indicate what restrictions, if any, the 
veteran's disabilities place upon his 
ability to be employed.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased ratings for service-connected 
left thigh, left saphenous nerve, and 
left knee disabilities, in light of 
DeLuca, VAOPGCPREC 9-98 and 23-97, the 
former and revised rating criteria for 
muscle injuries, Karnas, Rhodan, and all 
current VA medical records.  If any 
action taken is adverse to the veteran, 
he should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations. He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

4.  The RO should again determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for pes planus, allergies, and 
a right knee disability in light of Hodge 
and Elkins.  If the RO reopens the 
veteran's claims, the RO should determine 
if the veteran's claims for service 
connection are well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

5.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating for compensation 
based on individual unemployability.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


